DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 20 January 2022.  Claims 1-6, 8-16, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive. Applicant argues that Luong fails to disclose calculating scroll speed by using an acceleration factor.  The prior Office action at 3 addressed such an argument previously, noting that “the claims do not require calculating the acceleration factor of the input itself”, and “as Luong discloses the change of speed based on a received user input, an ‘acceleration factor’ is inherently associated”.  The examiner maintains such rationale.  
Regarding Applicant’s argument that Luong fails to disclose calculating a scroll speed based on a “user input speed”, the examiner contends that Luong is not relied upon herein to disclose such a limitation.
Applicant further argues with respect to the claimed “section allocated to the identified camera magnification”.  The examiner contends that such a limitation is relatively broad in scope.  The term may reasonably be interpreted as any portion of an interface related to the camera magnification, as it is herein.  As a result Applicant’s arguments are not persuasive.
Applicant argues with respect to the “camera magnification adjustment UI of the present disclosure” on pages 11-12 of the remarks.  The examiner notes that that the claims disclose “a related camera magnification UI including a plurality of magnification icons”.  A related camera magnification UI including a plurality of magnification icons can be seen in Manzari ‘294, Figs. 
Arguments relating to the disposition of icons based on a frequency of use are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 1, 2, 5, 6, 8-12, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luong (US Publication 2013/0055119 A1), in view of Manzari ‘825 (US Patent 9,716,825), in view of Manzari ‘294 (US Patent 10,645,294), further in view of Enami (US Publication 2012/0044169 A1).

	Regarding claim 1, Luong discloses an electronic device comprising: 
a display (the touch-sensitive display system 112 of Fig. 1A, seen in ¶ 0033);
at least one camera (the optical sensor 164 of Fig. 1A, used as part of a camera module for capturing still images or video, at ¶ 0047); 
a memory (memory 102 of Fig. 1A); and
a processor operatively connected to the display, the at least one camera, and the memory (the at least one processor 120 of Fig. 1A),
wherein the memory stores instructions, which when executed, cause the processor to:
identify a camera magnification of the at least one camera in response to an execution of a camera application of the electronic device (camera interface 522 includes a live viewfinder preview, which is inherently responsive to a camera magnification, at ¶ 0169.  The camera interface includes a zoom level bar 540 and zoom level indicator 542 for providing a graphical representation of the identified camera magnification, at ¶ 0170, seen in Fig. 5J),
receive a first user input for adjusting the camera magnification (detection of gesture 534 on the display of the camera interface 522 allows for user control of the camera interface, at ¶ 0172-0173), 

calculate a scroll speed on the displayed scrollable UI by using an acceleration factor corresponding to the received first user input or a second user input in a section allocated to the identified camera magnification (gesture movement 538, part of gesture 534, controls the zoom level of the camera.  Based on the positioning of the gesture movement, the zoom speed is varied.  It follows that the zoom level indicator 542, representative of the camera zoom level, would scroll at a rate reflective of the camera zoom speed.  See ¶ 0172-0174), and
adjust the camera magnification by using the calculated scroll speed (the camera magnification is adjusted commensurate with the detected movement gesture and subsequently the displayed scrolling of the zoom level bar and zoom level indicator.  See ¶ 0170, 0173).
Luong fails to explicitly disclose wherein the scroll speed is calculated based on an input speed of the first user input or the second user input, identify that the adjusted camera magnification using the calculated scroll speed is identical to a camera magnification assigned to the one of a plurality of magnification icons, and highlight the one of the plurality of magnification icons.
Manzari ‘825 discloses a graphical user interface for enabling the selection of a camera zoom similar to Luong.  Furthermore, Manzari ‘825 discloses wherein the scroll speed is calculated based on an input speed of the first user input or the second user input (the selection of a viewfinder zoom is related to the calculated speed of a gesture, at col. 71, lines 45-60.  Manzari ‘825 further discloses zoom based on acceleration factors, at col. 104 line 63 through col. 105, line 9), identify that the adjusted camera magnification using the calculated scroll speed is identical to a camera magnification assigned to the one of a plurality of magnification icons, and highlight the one of the plurality of magnification icons (Manzari ‘825 shows the highlighting of a selected magnification level through the circling of said level on the display.  supra).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the camera magnification of Luong to include the gesture speed-based zoom and magnification level highlighting as in Manzari ‘825.  One would have been motivated to make such a combination for the advantage of providing a more time and energy efficient user interface.  See Manzari ‘825, col. 1, lines 43-46.
Luong and Manzari ‘825 fail to explicitly disclose displaying a related camera magnification UI including a plurality of magnification icons, and adjusting the camera magnification in response to receiving a touch input to the related camera magnification UI.  Manzari ‘294 discloses systems and methods for providing a graphical user interface for use in camera applications, similar to Luong and Manzari ‘825.  Furthermore, Manzari ‘294 discloses displaying a related camera magnification UI including a plurality of magnification icons, and adjusting the camera magnification in response to receiving a touch input to the related camera magnification UI.  See Figs. 33A-33F, where icons representing .5x, 1x, and 2x magnifications are displayed and may be selected by a touch gesture.  See col. 263, lines 25-67).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the camera user interface of Luong and Manzari ‘825 to include the related camera magnification icons that may be selected by a touch input, as in Manzari ‘294.  One would have been motivated to make such a combination for the advantage of providing a more efficient user interface that requires minimal key presses or keystrokes.  See Manzari ‘294, col. 1, lines 36-40.
Luong, Manzari ‘825, and Manzari ‘294 fail to explicitly disclose wherein the plurality of magnification icons in the related camera magnification UI are displayed based on frequency of use.  Enami discloses a graphical user interface allowing a user to change the settings of a 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the zoom selection graphical user interface of Luong, Manzari ‘825, and Manzari ‘294 to include the display of setting options based on a frequency of use as in Enami.  One would have been motivated to make such a combination for the advantage of improving device operability by minimizing the operations hierarchy necessary to enact a particular function.  See Enami, [0005].

Regarding claim 2, Luong discloses the electronic device of claim 1, wherein the section allocated to the camera magnification is defined for each of the at least one camera (Fig. 5J illustrates a defined camera magnification section for the camera of the electronic device).

Regarding claim 5, Luong discloses the electronic device of claim 1, wherein the acceleration factor is an acceleration factor for each section allocated to the camera magnification corresponding to the scroll speed of the first user input or the second user input (the magnification of the camera interface is altered corresponding to an acceleration and speed calculated in response to a determined gesture, at ¶ 0180).

Regarding claim 6, Luong discloses the electronic device of claim 1, wherein the first user input includes one of a hold input, a pinch input, a click input of a volume button, or a gesture input using a bluetooth low energy (BLE) pen, and wherein the second user input includes one of a pinch input, a click input of the volume button, a gesture input using the BLE pen, a swipe input, a long press input, or a touch input for a specific camera magnification (Luong discloses that recognized gestures include tap and hold and touch gestures, at ¶ 0177). 

Regarding claim 8, Manzari ‘294 discloses wherein the instructions, when executed, further cause the processor to:
identify a specific camera magnification selected by the received touch input (a user may input a touch gesture on a zoom level “icon”, such that the zoom level is selected.  For example, the user’s input selects the “1X/26MM” zoom level, seen in Fig. 33L, and col. 266, line 56 through col. 267, line 8), and
scroll an indication of the camera magnification on the UI to match the identified specific camera magnification (responsive to the user input, the zoom control is rotated [i.e., scrolled] on the display to match the desired magnification level.  See col. 266, line 56 through col. 267, line 8).

Regarding claim 9, Luong discloses wherein the instructions for scrolling the indication of the camera magnification on the scrollable UI to match the identified specific camera magnification are configured to perform a same calculation as the instructions for adjusting the camera magnification by using the calculated scroll speed (gesture movement 538, part of gesture 534, controls the zoom level of the camera.  Based on the positioning of the gesture movement, the zoom speed is varied.  It follows that the zoom level indicator 542, representative of the camera zoom level, would scroll at a rate reflective of the camera zoom speed.  See ¶ 0172-0174).

	Regarding claim 10, Luong discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to:
identify a camera corresponding to the section allocated to the camera magnification, and


Independent claim 11 recites limitations analogous in scope to those of claim 1, and as such is rejected under similar rationale.

Claim 12 recites limitations analogous in scope to those of claim 2, and as such is rejected under similar rationale.

Claim 15 recites limitations analogous in scope to those of claim 5, and as such is rejected under similar rationale.

Claim 16 recites limitations analogous in scope to those of claim 6, and as such is rejected under similar rationale.

Claim 18 recites limitations analogous in scope to those of claim 8, and as such is rejected under similar rationale.

Claim 19 recites limitations analogous in scope to those of claim 9, and as such is rejected under similar rationale.

Claim 20 recites limitations analogous in scope to those of claim 10, and as such is rejected under similar rationale.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Luong in view of Manzari ‘825, Manzari ‘294, and Enami, further in view of Ravirala et al. (US Publication 2016/0241793 A1), hereinafter Ravirala.

	Regarding claim 3, Luong, Manzari ‘825, Manzari ‘294, and Enami disclose the electronic device of claim 2.  Luong, Manzari ‘825, Manzari ‘294, and Enami fails to explicitly disclose such, wherein the section allocated to the camera magnification includes a first section having a first number of gradations and a second section having a second number of gradations, wherein the first number of gradations is different that the second number of gradations.
	Ravirala discloses a touch screen interface for a camera system on a mobile device, similar to Luong, Manzari ‘825, Manzari ‘294, and Enami (see Ravirala, ¶ 0004 and 0044).  Ravirala further discloses wherein the user interface includes a number of gradations for “sections” allocated to camera magnification, as seen in Fig. 6 and disclosed at ¶ 0045-0047.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the camera system interface of Luong, Manzari ‘825, Manzari ‘294, and Enami to include the magnification section gradations of Ravirala.  One would have been motivated to make such a combination for the inherent advantage of providing a graphical user interface element capable of representing device information at a more specific level.

	Regarding claim 4, Ravirala discloses wherein a difference in the camera magnification indicated by a first interval of the first number of gradations or a second interval of the second number of gradations of the scrollable UI varies depending on the section allocated to the camera magnification (Ravirala illustrates intervals between the zoom factors 1x, Mx-Bx, Mx+Bx, and F.0x, at Fig. 6, and disclosed at ¶ 0045 and 0047).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145